Citation Nr: 0722804	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for cardiovascular 
disease.  

3.  Entitlement to service connection for neurological signs 
and symptoms, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1962 to November 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which, in part, denied service connection for hypertension, 
cardiovascular disease, and a neurological disorder, to 
include as due to undiagnosed illness.  In March 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  

By rating action in December 2004, the RO granted service 
connection for fibromyalgia (claimed as chronic fatigue 
syndrome, muscle pain, migraine headaches, sleep disturbance, 
memory loss, and inability to concentrate) and assigned a 10 
percent evaluation.  In a letter received in April 2005, the 
veteran indicated that he was satisfied with the grant of 
service connection for fibromyalgia, which incorporated his 
additional right ankle and respiratory problems, and did not 
wish to pursue an appeal of service connection for right 
ankle and respiratory disorders, to include as due to 
undiagnosed illness.  Accordingly, these issues are no longer 
in appellate status and will not be addressed in this 
decision.  

The issues of service connection for hypertension and a 
cardiovascular disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At the Travel Board hearing in March 2006, and prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of the claim 
of service connection for a neurological disorder, to include 
as due to undiagnosed illness.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim of service connection for a neurological disorder, to 
include as due to undiagnosed illness by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal of the claim of service connection for a 
neurological disorder, to include as due to undiagnosed 
illness; hence, there remain no allegations of errors of fact 
or law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the claim of service connection for a 
neurological disorder, to include as due to undiagnosed 
illness, and this issue is dismissed.  


ORDER

The appeal of the claim of service connection for 
neurological signs and symptoms, to include as due to 
undiagnosed illness, is dismissed.  




REMAND

Although further delay is regrettable, the evidentiary record 
as currently constituted concerning the remaining issues on 
appeal requires that the claims be remanded for additional 
development.  

The veteran contends that he had elevated blood pressure 
readings and an enlarged heart shortly before his discharge 
from service in 1992, and believes that these symptoms were 
early manifestations of his later diagnosed hypertension and 
cardiovascular disease.  The veteran testified that he was 
seen for various maladies by a family physician (Dr. Davey) 
beginning shortly after his discharge from service, and that 
he was referred to a cardiologist (Dr. Leask) for elevated 
blood pressure readings in 1999, at which time he was 
diagnosed with hypertension.  

The service medical records showed that the veteran's blood 
pressure readings during his 30 years of military service 
ranged from 90/60 to 132/74 and 128/86, with a single reading 
of 158/91 on June 13,1992.  Subsequent readings on June 16th 
were 118/72; July 6th 118/70, and July 16, 1992 was 126/86.  
A chest x-ray study at the time of his retirement examination 
in March 1992 was within normal limits and an EKG showed 
sinus bradycardia, but was otherwise normal.  The service 
medical records showed that the veteran was treated for 
chronic left shoulder problems prior to his discharge from 
service and underwent distal clavicle resection in May 1992.  
An x-ray study the day prior to surgery in May 1992 noted a 
"borderline heart."  However, when examined by VA in 
February 1993, there was no evidence of heart enlargement or 
murmurs, sinus rhythm was normal, and his blood pressure was 
120/80.  

Concerning the veteran's private treatment subsequent to 
service, the Board notes that although he was asked to 
complete authorization to release medical records (VA Form 
21-4142) on at least two occasions, the veteran has not 
provided VA with appropriate authorization to obtain any of 
these medical records.  Also, while the veteran was examined 
by VA during the pendency of this appeal, the examiner was 
not asked to comment on the etiology or date of onset of the 
veteran's hypertension or cardiovascular disease.  Given the 
medical complexity of this case, the Board finds that further 
development of the record is necessary.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
cardiovascular problems, including 
hypertension since his discharge from 
service.  After securing the necessary 
release, the AMC should attempt to obtain 
copies of all medical records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  Of particular interest 
are all treatment records from Dr. Davey 
from 1992 to the present, and from Dr. 
Leask from 1999 to the present.  All 
attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of any identified 
cardiovascular disease and, if feasible, 
the date of onset.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished 
and the clinical findings should be 
reported in detail.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's hypertension had 
its onset in service, was manifested 
within one year post service, or is 
otherwise related to service.  The 
examiner should also express an opinion 
as to whether it is at least as likely as 
not that any other identified 
cardiovascular disease had its onset in 
service, was manifested within one year 
post service, or is otherwise related 
service.  

Note: The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

If the examiner is only able to theorize 
or speculate as to this matter, he or she 
should so state.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


